DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Max Colice on 08/10/2021.

The application has been amended as follows: 

Amend claim 1 to read:
1. A method for evaluating a material on a remote side of a partition separating a first domain from a second domain, the method comprising: 
disposing at least one ultrasonic transmitter and a plurality of ultrasonic receivers in longitudinally spaced-apart relationship along a first side of the partition in the first domain; 
activating the at least one ultrasonic transmitter to propagate a transmitted signal that hits the partition at an oblique incidence and excites, inside the partition, ultrasonic waveforms that comprise propagated quasi leaky-Lamb waves constituting an extensional wave and a 
processing the recorded ultrasonic waveforms to determine [[the]] a measured phase velocity of the flexural wave propagating through the second domain on the second side of the partition from a longitudinal position of a first receiver to a longitudinal position of a second receiver that is located more remote from the transmit-ter than the first receiver and whose separation from the first receiver is known;
computing a theoretical phase velocity of the flexural wave propagating through the second domain; and
establishing that the second domain contains a solid if the measured phase velocity deviates from the theoretical phase velocity by an amount that is not accountable by noise alone;
wherein establishing that the second domain contains a solid comprises:
processing the recorded ultrasonic waveforms to calculate the group velocity of the flexural wave propagating through the second domain; 
identifying a perturbation in the group velocity plot when group velocity is plotted in the frequency domain and identifying a first critical frequency             
                
                    
                        f
                    
                    
                        l
                        i
                        m
                        1
                    
                
            
         at which the perturbation occurs; and 
comparing the theoretical phase velocity at the first critical frequency             
                
                    
                        f
                    
                    
                        l
                        i
                        m
                        1
                    
                
            
         to a predetermined threshold to determine if the second domain contains a liquid or a solid. 

Amend claim 3 to read: 
3. The method of claim 1, wherein calculating the group velocity of the flexural wave propagating through the second domain includes (i) obtaining the frequency spectrum of the flexural wave; (ii) estimating from the frequency spectrum [[the]] a
Amend claim 5 to read:
5. The method according to claim 1, wherein identifying [[a]] the perturbation in the group velocity of the flexural wave comprises performing the identifying within a frequency range where an amplitude of the flexural wave exceeds a predetermined minimal signal strength that eliminates the effect of noise.

Amend claim 6 to read: 
6. The method according to claim 1, wherein identifying [[a]] the perturbation in the group velocity comprises (i) computing a group velocity dispersion curve, and (ii) identifying a perturbation exceeding a predefined magnitude of deviation from the group velocity dispersion curve. 

Amend claim 7 to read:
7. The method according to claim 1, wherein establishing that the second domain contains a solid comprises:
identifying a deviation in [[the]] a measured phase velocity curve when the measured phase velocity is plotted in the frequency domain and identifying a second critical frequency            
                
                    
                        f
                    
                    
                        l
                        i
                        m
                        2
                    
                
            
         at which the deviation occurs;
determining the computed phase velocity at the second critical frequency; and 
comparing the computed phase velocity to a predetermined threshold to determine if the second domain contains a liquid or a solid.

Amend claim 18 to read: 
18. A method for evaluating a material on a remote side of a partition separating a first domain from a second domain, the method comprising: 

activating the at least one ultrasonic transmitter to propagate a transmitted signal that hits the partition at an oblique incidence and excites inside the partition guided ultrasonic waveforms that comprise propagated quasi leaky-Lamb waves constituting an extensional wave and a flexural wave having respective symmetric and antisymmetric zero-order modes within the partition, wherein the spaced-apart receivers record the ultrasonic waveforms; 
processing the recorded guided ultrasonic waveforms to determine [[the]] a measured phase velocity of the flexural wave propagating through the second domain on the second side of the partition from a longitudinal position of a first receiver to a longitudinal position of a second receiver that is located more remote from the transmit-ter than the first receiver and whose separation from the first receiver is known;
computing a theoretical phase velocity of the flexural wave propagating through the second domain; and
establishing that the second domain contains a solid if the measured phase velocity deviates from the theoretical phase velocity by an amount that is not accountable by noise alone;
wherein establishing that the second domain contains a solid comprises:
identifying a deviation in the measured phase velocity curve when the measured phase velocity is plotted in the frequency domain and identifying a critical frequency             
                
                    
                        f
                    
                    
                        l
                        i
                        m
                    
                
            
         at which the deviation occurs;
determining the computed phase velocity at the critical frequency; and 
comparing the computed phase velocity to a predetermined threshold to determine if the second domain contains a liquid or a solid.

Amend claim 19 to read: 
19. A computer program product comprising a non-transient computer readable medium storing program code instructions, which when executed on at least one processor that receives as input data representative of [[the]] recorded ultrasonic waveforms from a pair , [[and]] computing, determining, and comparing operations of claim 18.

Allowable Subject Matter
Claims 1, 3-10, 18, and 19 are allowed.
With respect to claim 1 and its dependents, the claimed limitations "wherein establishing that the second domain contains a solid comprises: processing the recorded ultrasonic waveforms to calculate the group velocity of the flexural wave propagating through the second domain; identifying a perturbation in the group velocity plot when group velocity is plotted in the frequency domain and identifying a first critical frequency at which the perturbation occurs; and comparing the theoretical phase velocity at the first critical frequency to a predetermined threshold to determine if the second domain contains a liquid or a solid" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Zeroug (9534487), teaches most of the claimed limitations, however it does not teach wherein establishing that the second domain contains a solid comprises: processing the recorded ultrasonic waveforms to calculate the group velocity of the flexural wave propagating through the second domain; identifying a perturbation in the group velocity plot when group velocity is plotted in the frequency domain and identifying a first critical frequency at which the perturbation occurs; and comparing the theoretical phase velocity at the first critical frequency to a predetermined threshold to determine if the second domain contains a liquid or a solid.  
With respect to claim 18 and its dependent, the claimed limitations "wherein establishing that the second domain contains a solid comprises: identifying a deviation lim at which the deviation occurs; determining the computed phase velocity at the critical frequency; and comparing the computed phase velocity to a predetermined threshold to determine if the second domain contains a liquid or a solid" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Zeroug (9534487), teaches most of the claimed limitations, however it does not teach wherein establishing that the second domain contains a solid comprises: identifying a deviation in the measured phase velocity curve when the measured phase velocity is plotted in the frequency domain and identifying a critical frequency flim at which the deviation occurs; determining the computed phase velocity at the critical frequency; and comparing the computed phase velocity to a predetermined threshold to determine if the second domain contains a liquid or a solid. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/           Primary Examiner, Art Unit 3645